Ellison, J.
The respondent was indicted for issuing fraudulent prescriptions, under section 5476, chapter 100, Revised Statutes, following acts of May 19, 1879. At the trial term the indictment was quashed on motion of respondent, for not charging an offence, and the state appealed.
Chapter 100, Revised Statutes, pages 1075-6, being the act of May 19, 1879 (Laws 1879, page 165), was repealed by act of March 26, 1881 (Laws 1881, page 130). State v. Roller, 77 Mo. 120. The act of March 29, 1883, (Laws 1883, page 89), did not re-enact section 5476, Revised Statutes, therefore, at the time charged in the indictment it was not an offence for a physician to issue a prescription for intoxicating liquor in less quantities than one gallon, to be used as a beverage.
The trial court’s action in quashing the indictment was correct-and its judgment is affirmed.
The other judges concur.